     Case 3:18-cv-01233-C Document 14 Filed 11/16/18                 Page 1 of 1 PageID 85



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


ZACHARIAH MANNING,                               )
                                                 )
                       Plaintiff,                )
                                                 )
V.                                               )
                                                 )
OCWEN LOAN SERVICING, LLC,                       )
                                                 )
                       Defendant.                )   Civil Action No. 3:18-CV-1233-C

                                             ORDER

       The parties have indicated to the Court that they have settled this case. Accordingly, this

case is ADMINISTRATIVELY CLOSED without prejudice to its being reopened to enter an

order of dismissal or to enter other orders if the settlement is not consummated. Counsel in this

case are ORDERED to file the papers necessary to dismiss this action on or before 45 days from

the date of this order. Further, the Court, having considered Defendant's Motion to Dismiss,

filed October 22, 2018, is of the opinion that the same should be DENIED AS MOOT subject to

it being refiled if the settlement is/!_t consummated.

       SO ORDERED this       _Jj_ day of November,
